NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      MAR 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 AYODELE AKINOLA,                                No. 15-16066

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-00222-HDM-
                                                 WGC
   v.

 DAVID SEVERNS; MIKE PREMO,                      MEMORANDUM*

                  Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Ayodele Akinola appeals from the district court’s March 26, 2015 order

dismissing his First Amendment retaliation claim in his 42 U.S.C. § 1983 action

alleging race discrimination in his employment with the State of Nevada’s

Department of Transportation. We have jurisdiction under 28 U.S.C. § 1291. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Lacey v. Maricopa

County, 693 F.3d 896, 911 (9th Cir. 2012) (en banc). We reverse and remand.

      The district court dismissed Akinola’s retaliation claim because it did not

involve a matter of public concern. However, taking the factual allegations as true,

Akinola alleged facts sufficient to show that his complaints about race

discrimination, which were directed to a personnel manager and set forth in his

earlier lawsuit, involved a matter of public concern. See Turner v. City & County

of San Francisco, 788 F.3d 1206, 1210 (9th Cir. 2015) (stating the elements of a

First Amendment retaliation claim); Alpha Energy Savers, Inc. v. Hansen, 381
F.3d 917, 926 (9th Cir. 2004) (declining to adopt view that a “run of the mine

single-plaintiff discrimination case” does not meet the public concern test). We

reverse and remand for further proceedings on the retaliation claim only.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We deny Defendants-Appellees’ motion to take judicial notice (Docket

Entry No. 24) as unnecessary.

      REVERSED and REMANDED.




                                         2                                   15-16066